Case: 2:18-md-02846-EAS-KAJ Doc #: 261 Filed: 11/06/19 Page: 1 of 2 PAGEID #: 3057




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD, INC.,
                                                 Case No. 2:18-md-2846
 POLYPROPYLENE HERNIA MESH
 PRODUCTS LIABILITY LITIGATION
                                                 CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson



 This document relates to:
                                                 Civil Action No. 2:19-cv-00902-EAS-KAJ
 AIMEE VOSKUHL


            NOTICE OF VOLUNATRY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(/A)(ii), Plaintiff, AIMEE

VASKUHL, and her counsel of record, hereby give notice that the above-captioned action is

voluntarily dismissed without prejudice against defendants, Davol, Inc, and C. R. Bard, Inc.

Dated: November 6, 2019



                                             s/ Darryl B. Kogan
                                             Darryl B. Kogan, Esquire
                                             KOGAN & DiSALVO, P.A.
                                             3615 West Boynton Beach Blvd.
                                             Boynton Beach, FL 33436
                                             Phone: (561) 375-9500
                                             Fax: (561) 374-7898
                                             dbkogan1@koganinjurylaw.com
                                             Florida Bar No.: #380180
                                             Attorney for Plaintiff
Case: 2:18-md-02846-EAS-KAJ Doc #: 261 Filed: 11/06/19 Page: 2 of 2 PAGEID #: 3058
Voskuhl v. Davol, Inc., et al.
Notice of Voluntary Dismissal Without Prejudice




                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 6, 2019, I electronically filed the foregoing Notice of

Voluntary Dismissal Without Prejudice with the Clerk of the Court using the CM./ECF System

for filing which will send notification of such filing to all counsel of record.



                                                       By: /s/ Darryl B. Kogan, Esq.
                                                           Darryl B. Kogan




                                                  2
